Sylvia Soto, Individually and
                                                                 as Representative of the Estate
                                                                                /s



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 21, 2014

                                     No. 04-13-00822-CV

    WILLIAMSBURG CARE COMPANY L.P. d/b/a Princeton Place Rehabilitation and
                           Healthcare,
                           Appellant

                                               v.

  Sylvia SOTO, Individually and as Representative of the Estate of Narcisa Dimas, Deceased,
  Ruby Buentello, Individually and as Representative of the Estate of Manuel Riojas Munoz,
                        Deceased, and Adela Barboza, Individually,
                                         Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05792
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER
        On February 14, 2014, appellees filed a response to the motion to abate, which was filed
by appellant on February 6, 2014. Appellant is ORDERED to file a reply to appellees’ response
no later than February 26, 2014.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court